     Case 2:21-cv-00180-JRG Document 1 Filed 05/25/21 Page 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

ISRAEL RODRIGUEZ, RAY RODRIGUEZ, §
and JOEL RODRIGUEZ               §
                                 §
VS.                              §
                                 §                    Civil Action No. 2:21-cv-180
                                 §
JOHNSON BROS. CORPORATION,       §
SOUTHLAND HOLDINGS, LLC, and     §
HERITAGE MATERIALS, LLC          §

                                          COMPLAINT

Israel Rodriguez, Ray Rodriguez, and Joel Rodriguez, plaintiffs herein, alleges:

1.      This case is filed under 42 U.S.C. § 2000d.

                                 VENUE AND JURISDICTION

2.      The Court has jurisdiction of this action pursuant to 42 U.S.C.§ 2000e-5(f)(3).

3.      Venue is proper in this court under 42 U.S.C.§ 2000e-5(f)(3), because the unlawful

employment practice was committed in this district.

                                             PARTIES

4.      Defendant Johnson Bros. Corporation may be served by and through its registered agent

for service of process, the Texas Secretary of State, to forward to 5476 Lithia Pinecrest Rd., Lithia,

FL 33547.

5.      Defendant Southland Holdings, LLC may be served by and through its registered agent for

service of process, Southland Contracting, Inc., 608 Henrietta Creek Rd., Roanoke, TX 76262.

6.      Defendant Heritage Materials, LLC may be served by and through its registered agent for

service of process, Southland Holdings, LLC, 608 Henrietta Creek Rd., Roanoke, TX 76262.
      Case 2:21-cv-00180-JRG Document 1 Filed 05/25/21 Page 2 of 3 PageID #: 2




                                                FACTS

7.       Plaintiffs Israel Rodriguez, Ray Rodriguez, and Joel Rodriguez were employed by the

Defendants, Johnson Bros. Corporation, Southland Holdings, LLC, and Heritage Materials, LLC.

8.       Plaintiffs are Hispanic.

9.       The Defendants terminated Plaintiffs on 09/19/2019 because of their national origin.

10.      Each Plaintiff filed a charge of discrimination with the EEOC on 01/06/2020.

11.      The EEOC issued right-to-sue letters to the Plaintiffs within ninety days of the filing of this

complaint.

                                                 LAW

                                            COUNT ONE:

12.      It is an unlawful employment practice for an employer to discharge an individual because

of his national origin. 42 U.S. Code § 2000e–2(a).

13.      There is a private right of action for the person aggrieved 42 U.S.C.§ 2000e-5(f)(1).

                                             DAMAGES

14.      Plaintiffs may recover compensatory and punitive damages. 42 U.S. Code § 1981a.

15.      Compensatory damages include lost wages, emotional distress, and mental anguish.

16.      Attorney’s fees may be awarded to the prevailing party. 42 U.S.C.§ 2000e-5(k).

                                          JURY DEMAND

17.      Plaintiff hereby demands a jury trial in this case.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

18.      The plaintiff has exhausted all administrative remedies before the filing of this suit.

                                               PRAYER

19.      For these reasons, Plaintiff asks for judgment against Defendant for the following:
  Case 2:21-cv-00180-JRG Document 1 Filed 05/25/21 Page 3 of 3 PageID #: 3




           A.    Actual damages, including past and future: mental anguish; physical

                 disfigurement; loss of enjoyment of life; lost wages; and loss of earning

                 capacity.

           B.    Pre-judgment and post-judgment interest.

           C.    Costs of suit.

           D.    All other relief the Court deems appropriate.



Dated:     May 25, 2021

                                       Respectfully submitted,

                                       THE LAW OFFICE OF JONATHAN WHARTON
                                       P.O. Box 472027
                                       Fort Worth, TX 76147
                                       Tel. (903) 931-3616
                                       Fax (903) 900-4727
                                       E-mail: jonwhartonlaw@gmail.com


                                             /s/ Jonathan Wharton
                                       By: ______________________________
                                              JONATHAN WHARTON
                                              STATE BAR NO. 24075764
